Citation Nr: 1038994	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-32 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include irritable bowel syndrome and colitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The veteran enlisted in the Army National Guard in 1975, served 
on active duty for training from May 1975 to August 1975, and 
thereafter continued to be a member of the Army National Guard.  
She also served on active duty from November 1992 and April 1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for irritable bowel 
syndrome and colitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); Robinette 
v. Brown, 8 Vet. App. 69 (1995). 

The veteran contends that she developed a gastrointestinal 
disability, to include irritable bowel syndrome and secondary 
colitis, during service.  She specifically claims the condition 
had its onset in 1975 during active duty.  

The service medical records show that in May 1975, the veteran 
presented with abdominal pain complaints.  On a July 1975 Report 
of Medical History she indicated that she had stomach, liver, or 
intestinal trouble.  In February 1976, she was treated for 
chronic pelvic inflammation.  On examination in June 1991, the 
veteran again reported a medical history of stomach, liver, or 
intestinal trouble.  The clinician noted that the veteran had 
stomach hyperactivity in 1983, with no subsequent recurrence.  On 
periodic examination in December 1989, a clinician assessed 
probable irritable stomach controlled with diet, or milk 
intolerance.  Post-service, private medical records between 
January 1999 and February 2000 show treatment for abdominal pain 
and irritable bowel syndrome.  In February 2005, the Veteran 
related a history of worsening chronic diarrhea since 1994.  She 
underwent an esophagogastroduodenoscopy with biopsy.  The 
impression was collagenous colitis, longstanding history of 
irritable bowel syndrome, and granular cell tumor/polyp status 
post-polypectomy.  In April 2005, a clinician noted chronic 
diarrhea due to collagenous colitis.  In this case, the veteran 
has not yet been afforded a VA examination.  The Board finds that 
a VA examination and opinion addressing the etiology of the 
appellant's current gastrointestinal disability, to include 
irritable bowel syndrome and colitis, is necessary in order to 
fairly address the merits of his claim.  38 C.F.R. § 3.159(c)(4) 
(2008).  Accordingly, a remand that a remand for an examination 
and etiological opinion is in order.  McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
current gastrointestinal disability, to 
include irritable bowel syndrome and colitis.  
The claims folder should be reviewed and that 
review should be indicated in the examination 
report.  The rationale for all opinions must 
be provided.  The examiner is asked to 
comment on the clinical significance of the 
following:  (1) the service medical records 
that recorded complaints of abdominal pain in 
May 1975; (2) a July 1975 Report of Medical 
History wherein the veteran indicated that 
she had stomach, liver, or intestinal 
trouble; and (3) the June 1976 letter from a 
private physician and July 2003 VA 
examination report, which etiologically 
linked the veteran's chronic pelvic 
inflammation, and in-service abdominal pain, 
to the service-connected total abdominal 
hysterectomy.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose all current gastrointestinal 
disorders.

(b)  Is there clear and unmistakable 
evidence that any gastrointestinal 
disorder that is currently present pre-
existed the Veteran's periods of active 
service from May 1975 to August 1975 or 
from November 1992 to April 1994?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) that 
any preexisting gastrointestinal disorder 
that is currently diagnosed underwent a 
permanent increase in severity during or 
as a result of her active service, from 
May 1975 to August 1975, or from November 
1992 to April 1994?  The examiner should 
state whether any permanent increase in 
the underlying pathology was due to normal 
progression of the disorder.

(d)  Is it at least as likely as not (50 
percent or more probability) that any 
gastrointestinal disability that is 
diagnosed, to include irritable bowel 
syndrome and colitis, was incurred in or 
aggravated by the Veteran's active service 
from May 1975 to August 1975 or from 
November 1992 to April 1994?  The examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


